UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 4 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FITWAYVITAMINS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-0938396 (I.R.S. Employer Identification Number) 112 North Curry Street Carson City, Nevada 89703 775-321-8227 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) State Agent & Transfer Syndicate, Inc. 112 North Curry Street Carson City,Nevada 89703 (775) 882-1013 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit1 Proposed Maximum Aggregate Offering Price Amount of Registration Fee2 Common Stock by Company 4,000,000 $ $ $ (1) The offering price has been arbitrarily determined by the Companyand bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. FITWAYVITAMINS, INC. Prior to this registration, there has been no public trading market for the common stock of FITWAYVITAMINS, INC.(“FITWAYVITAMINS”, “FITWAY”, “we” or the “Company”) and it is not presently traded on any market or securities exchange. 4,000,000 shares of common stock are being offered for sale by the Company to the public and the securities being registered by this offering may be illiquid because these securities are not listed on any exchange nor are these securities quoted on the OTC Bulletin Board.A public market for the Company’s common stock may never develop, or, if any market does develop, it may not be sustained. The price per share will be $0.03. FITWAYVITAMINS will be selling all the shares and will receive all proceeds from the sale. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. Since becoming incorporated, FITWAYVITAMINS has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations nor has the Company any plans nor does any of its stockholders have any plans to merge into an operating company, to enter into a change of control or similar transaction or to change our management. Neither management nor the Company’s shareholders have plans or intentions to be acquired. FITWAYVITAMINS is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. In their audit report dated December 14, 2009, our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 8 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. The date of this prospectus is The informationin this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TABLE OF CONTENTS Page No. Part I Summary Information 6 Risk Factors 8 Use of Proceeds 16 Determination of Offering Price 18 Dilution 18 Plan of Distribution 20 Description of Securities to be Registered 22 Interests of Named Experts and Counsel 23 Description of Business 23 Legal Proceedings 28 Financial Statements 28 Management’s Discussion and Analysis of Financial Condition and Results of Operations 48 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 51 Directors and Executive Officers 51 Executive Compensation 52 Security Ownership of Certain Beneficial Owners and Management 54 Certain Relationships and Related transactions 55 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 55 Part II Other Expenses of Issuance and Distribution 56 Indemnification of Directors and Officers 56 Recent Sales of Unregistered Securities 56 Exhibits and Financial Statement Schedules 57 Undertakings 59 Signatures 61 4 DEALER PROSPECTUS DELIVERY OBLIGATION Until , (90 days after the effective date of this prospectus) all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 5 SUMMARY INFORMATION This summary provides an overview of selected information contained elsewhere in this prospectus. It does not contain all the information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements contained herein. Summary Information about FITWAYVITAMINS, INC. FITWAYVITAMINS, INC. was incorporated in the State of Nevada as a for-profit Company on September 10, 2009 and established a fiscal year end of October 31. We are a development-stage company that intends to create the ideal line of Vitamins, protein powder, nutritional bars for the general public. The Company’s auditors have issued an opinion that the ability of the Company to continue as a going concern is dependent on raising capital to fund its business plan and ultimately to attain profitable operations.Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. The Company has not yet implemented its business model and to date has generated no revenues. Neither the Company’s management nor any affiliates of the Company or its management have previously been involved in the management or ownership of a development stage company. The Company intends to provide its own brand of nutritional supplements and vitamins to its customers. We will, initially, sell our products using the internet, through our website. The Company estimates that $60,000 would be required for logo development, package design, package production, trade shows and website development as described herein. The Company anticipates this stage of development to be complete approximately 240 days from the closing of this offering. We intend to extend our brand awareness by expanding our marketing efforts to other media venues like the home shopping network,(estimated to be completed within 300 days following the closing of this offering) at an estimated cost of $28,000. We expect that revenue will be generated within 300 days following the closing of this offering. We anticipate that within 360 days following the closing of this offering, we should be generating income. The Company’s sole officer and director owns 100% of the outstanding shares of the Company will own over 71% after this offering is completed. As a result, she will have control of the Company. Our business office is located at 112 North Curry Street Carson City, Nevada 89703, our telephone number is 775-321-8227 and our fax number is (775) 306-0030. Our United States and registered statutory office is located at 112 North Curry Street Carson City, Nevada 89703, telephone number (775) 882-1013. . As of April 30, 2010, the end of our fiscal quarter, the Company had raised $10,000 through the sale of its common stock. There is $2,990 of cash on hand in the corporate bank account. The Company currently has liabilities of $9,935, represented by expenses accrued during its start-up. In addition, the Company anticipates incurring costs associated with this offering totaling approximately $5,700. As of the date of this prospectus, we have generated no revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the Company filed with this prospectus. 6 Summary of the Offering by the Company FITWAYVITAMINS has 10,000,000 shares of common stock issued and outstanding and is registering an additional 4,000,000 shares of common stock for offering to the public. The Companymay endeavor to sell all 4,000,000 shares of common stock after this registration becomes effective. The price at which the Company offers these shares is fixed at $0.03 per share for the duration of the offering. There is no arrangement to address the possible effect of the offering on the price of the stock. FITWAYVITAMINS will receive all proceeds from the sale of the common stock. Securities being offered by the Company, common stock, par value $0.001 4,000,000 shares of common stock are offered by the Company. Offering price per share by the Company. A price, if and when the Company sells the shares of common stock, is set at $0.03. Number of shares outstanding before the offering of common shares. 10,000,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares. 14,000,000 common shares will be issued and outstanding after this offering is completed. Minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The price per share is $0.03. FITWAYVITAMINS may not be able to meet the requirement for a public listing or quotation of its common stock. Further, even if FITWAYVITAMINS common stock is quoted or granted listing, a market for the common shares may not develop. Use of proceeds FITWAYVITAMINS will receive all proceeds from the sale of the common stock. If all 4,000,000 common shares being offered are sold, the total gross proceeds to the Company would be $120,000. The Company intends to use the proceeds from this offering (i) to pay for business travel costs to South Africa estimated $15,000; (ii) to pay for logo design and package production costs, estimated at $40,000; (iii) to initiate the Company's sales and marketing campaign, estimated at $48,000; (iv) quality control costs, $8,000 and (v) administrative expenses estimated to cost $3,300. The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $5,700 are being paid for by FITWAYVITAMINS Termination of the offering The offering will conclude when all 4,000,000 shares of common stock have been sold, or 90 days after this registration statement becomes effective with the Securities and Exchange Commission. FITWAYVITAMINS may at its discretion extend the offering for an additional 90 days or such period as the Company deems reasonable (see Plan of Distribution). Terms of the offering The Company’s president and sole director will sell the common stock upon effectiveness of this registration statement. You should rely only upon the information contained in this prospectus. FITWAYVITAMINS has not authorized anyone to provide you with information different from that which is contained in this prospectus. The Company is offering to sell shares of common stock and seeking offers only in jurisdictions where offers and sales are permitted. The information contained herein is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the common stock. 7 Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus. You should read this information in conjunction with Management's Plan of Operations, the financial statements and the related notes thereto included elsewhere in this prospectus. Balance Sheet As of April30, 2010 Total Assets $ Total Liabilities $ Stockholder’s Equity (Deficit) $ ) Operating Data Inception (September 10, 2009) through April 30, 2010 Revenue $ Net Loss $ Net Loss Per Share $ As shown in the financial statements accompanying this prospectus, FITWAYVITAMINS has had no revenues to date and has incurred only losses since its inception. The Company has had no operations and has been issued a “going concern” opinion from their accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. CAPITALIZATION The following table sets forth our consolidated capitalization as of April 30, 2010, on an actual basis and on an as adjusted basis as if the offering had been completed as of April 30, 2010 and assuming the net proceeds to the Company in the offering after deduction of $5,700 offering expenses. The following data is qualified in its entirety by, and should be read in conjunction with our consolidated financial statements and notes thereto included in this prospectus. April 30, 2010 If 25% of Shares Sold If 50% of Shares Sold If 75% of Shares Sold If 100% of Shares Sold Long Term Debt $
